Honorable Henry Wade                 Opinion NO. c-688
District Attorney
Dallas County                        Re:   Assessment of costs in
Dallas, Texas                              Misdemeanors
Dear Mr. Wade:
     In an opinion request of this office you pose the
following questions:
         "1.    What are the fees taxable against a defen-
                dant on conviction of a criminal misdemeanor
                offense in the following instances:
                       Issuance of traffic ticket only.
                b”1    Issuance of a traffic ticket and
                       subsequent execution of warrant
                       of arrest or caplas.
                       Jail commitment
                 :1    Jail release
         "2.     Is it mandatory that Dallas County-charge
                 court costs against the accused, and attempt
                 to collect such costs, in a peace bond pro-
                 ceeding when a Justice of the Peace places
                 the accused under peace bond?"
     Article 53.01 (l), Vernon's Code of Criminal Procedure,
provides as follows:
         "The Sollowing Sees shall be allowed the sheriff
          or other peace officer performing the same
          services In misdemeanor cases, to be taxed
          against the defendant on conviction:
         "1 .    For executing each warrant of arrest or
                 capias or making arrest without warrant,
                 $3.00."
     When a law enforcement officer stops a person for a
traffic ofSense and issues to him a traffic ticket, it is the
opinion of this oSSlce that Section (1 above quoted is
applicable and that a See of $3.00 Is 1.
                                       axable against a defen-
dant upon conviction, Sor the making of the arrest without
                              -330?-
Honorable Henry Wade, page 2          (c-688)


a warrant of arrest in connection with the Issuance of a
traffic ticket.
     When a traffic ticket is issued by a law enforcement
officer and It subsequently becomes necessary to issue a
warrant of arrest or capias for the defendant, it Is our
opinion that Article 53.01 (1) would cause two Sees of $3.00
each to be taxable against the defendant upon his conviction,
or a total of $6.00 for arrest fees, because of the initial
arrest without a warrant and because of the subsequent ex-
ecution of the warrant of arrest upon his failure to appear.
     Article 53.01 (5) provides for a fee of $2.00 for each
commitment or release. It is our opinion that this is
applicable In misdemeanor offenses and if a person is
committed to jail as a result of his conviction of a misde-
meanor offense, the fee set out in 53.01 (5) should be
taxed against him. The same $2.00 See is applicable in mis-
demeanor cases when a person is released from jail.
     Article 7.14, Vernon's Code of Criminal Procedure, re-
lating to peace bond proceedings, states as follows:
              "If the accused is found subject to the
               charge and required to give bond, the
               costs of the proceedings shall be ad-
               judged against him."
     In view of this provision, it is our opinion that court
costs should be taxed against the accused In peace bond pro-
ceedings and an attempt should be made to collect such costs
from the accused, in the event the accused is Sound subject
to the charge and required to give bond.
                        SUMMARY
                        -------
         Article 53.01 (1) is applicable to misdemeanor
         cases when an arrest is made without a warrant
         of arrest and a traSfic ticket is issued and a
         fee of $3.00 should be taxed for such arrest.
         Article 53.01 (1) provides for a See of $3.00
         for each arrest, whether the arrest was made
         with or without a warrant of arrest. Article
         53.01 (5) provides for a See of $2.00 to be
         taxed against defendants In misdemeanor cases
         for each commitment and each release from
         custody. Article 7.14 requires that costs be
         adjudged against the accused in a peace bond
         proceeding, if the accused is found subject
         to the charge and required to give bond.
                            -3308-
Honorable Henry Wade, page 3             (C-688)


                                  Yours very truly,
                                  WAGGOHER CARR
                                  Attorney General of Texas



                                BY
                                      K 11 y'
                                  A%&nF     Attorney General
SK/lb
APPROVED
OPINION COMmrmE
W. V. Geppert, Chairman
Lonny Zwlener
JohnBsnks
Milton Richardson
Dunklin Sullivan
APPROVEDFGRTHEATTGRREYGEIEZAL
BY: T. B. Wright




                                -3309-